       Case 8-20-73243-ast            Doc 19       Filed 10/23/20    Entered 10/23/20 12:34:59




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re

Instyle Home Renovations, LLC                                       CASE NO. 820-73243-ast

                                    Debtor(s).                      CHAPTER 11
-------------------------------------------------------------x

                  NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE

       Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following

qualified individual as Subchapter V trustee in the above-captioned case:

                                   Salvatore LaMonica
                                   3305 Jerusalem Avenue
                                   Wantagh, New York 11793
                                   (516) 826-6500
                                   Email: sl@lhmlawfirm.com

       The trustee’s verified statement of disinterestedness and anticipated rate of compensation

is attached to this notice.



Date: Central Islip, New York                        WILLIAM K. HARRINGTON
      October 23. 2020                               UNITED STATES TRUSTEE, REGION 2

                                                     By: /s/ Christine H. Black
                                                         Christine H. Black
                                                         Assistant United States Trustee
                                                         Long Island Federal Courthouse
                                                         560 Federal Plaza
                                                         Central Islip, NY 11722
                                                         (631) 715 7800
